Citation Nr: 0425384	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his domestic partner


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a September 2002 rating decision, the RO, in 
relevant part, granted service connection for diabetes 
mellitus and assigned an initial evaluation of 20 percent 
disabling.  In an August 2003 rating decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD) 
and hepatitis C.  The veteran timely perfected an appeal of 
these determinations to the Board.  

The Board notes that the RO initially denied service 
connection for PTSD in a March 1986 rating decision.  
Thereafter, the RO again denied the claim in March 1987, 
followed by an unfavorable Board decision in January 1988.  
The RO again denied the veteran's claim for service 
connection for PTSD in a June 1989 rating decision, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim.  Irrespective of the RO's recent August 
2003 denial of service connection for PTSD, the Board must 
decide whether the veteran has presented new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Thus, the Board has characterized 
this issue as stated on the cover page.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  At 
that time, the veteran submitted additional evidence with a 
waiver of RO consideration.  In June 2004, the veteran 
submitted additional evidence again with a waiver of RO 
consideration.  Thus, the Board will consider the additional 
evidence in conjunction with this appeal.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, entitlement to service 
connection for PTSD and entitlement to service connection for 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The June 1989 rating decision, which continued the prior 
denial of service connection for PTSD, is final.

2.  The evidence received since the June 1989 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered (with the 
other evidence of record) in order to fairly decide the 
merits of the claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for PTSD in August 1989 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); §§ 3.104(a), 3.156(a), 20.302(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claim to reopen.  In March and April 2002 letters, VA 
informed the veteran and his representative of the evidence 
necessary to reopen his previously denied claim for service 
connection for PTSD.  Additionally, the veteran was provided 
with a copy of the appealed August 2003 rating decision and 
the January 2004 Statement of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in March 2002, VA asked the 
veteran to complete and return a PTSD questionnaire.  VA also 
asked the veteran to identify the name and address of any 
person, agency or company that has records relevant to his 
claim, including medical records, so that VA could request 
those records on his behalf.  Furthermore, VA asked the 
veteran to inform VA of any additional information or 
evidence that might help support his claim.  Additionally, VA 
informed the veteran that VA would help obtain relevant 
records, including medical and employment records and records 
from any federal agencies, but that the veteran must provide 
enough information about the records.  Furthermore, VA 
informed the veteran that it is his responsibility to ensure 
that VA receives all the evidence necessary to support his 
claim.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records and assertions made by the veteran in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  
Moreover, in light of the favorable decision in this case, 
the veteran is not prejudiced by the Board's review of his 
claim.  See Bernard, 4 Vet. App. 384.  

New and Material Evidence

As previously noted, in a June 1989 rating decision, the RO 
determined that new and material evidence adequate to reopen 
the previously denied claim for service connection for PTSD 
had not been submitted.  The RO denied the claim, in part, 
because the record did not show a diagnosis of PTSD.  The 
veteran did not appeal the determination.  Therefore, the 
June 1989 decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2003).  Thus, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2003); Barnett, 83 F.3d at 1383.  
VA must review all of the evidence submitted since the June 
1989 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In the instant case, the veteran contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for PTSD.  As mentioned above, 
the evidence previously of record did not contain a valid 
diagnosis of PTSD.  In support of his claim to reopen, the 
veteran refers to various medical reports and several in-
service stressors.  At the April 2004 Board hearing, the 
veteran testified as to his in-service stressors.

The pertinent evidence submitted since the June 1989 rating 
decision consists of a June 2003 private psychological 
report, November 2003 VA examination report and May 2004 
letter from a private psychologist.  In the June 2003 report, 
W. Florek, Ph.D., provides a diagnosis of chronic PTSD.  In 
the November 2003 VA examination report, the examiner states 
that the veteran has symptoms of PTSD.  In the May 2004 
letter, Dr. Florek states that all of the available data 
obtained through clinical interview and psychotherapy 
sessions indicate that the veteran's combat related 
experiences are the sole source of his PTSD symptoms.  

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim, specifically whether the veteran has PTSD 
and whether it is related to his service in Vietnam.  The 
Board also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the June 
1986 rating decision.  As such, the new evidence presented by 
the veteran raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for PTSD, the Board may consider the merits of that claim 
only after ensuring that the veteran has received the notice 
and the assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).

The veteran's service personnel records reveal the following 
unit assignments:

?	360 Transportation Company USARPAC WFRDAAA from July 24, 
1970 to July 25, 1970;
?	191st Ordinance Battalion USARPAC from July 26, 1970 to 
August 30, 1970; 
?	33rd Ordinance Company (WDGXAAA) USARPAC from August 31, 
1970 to November 4, 1970; and 
?	HHC 191st Ordinance Battalion USARPAC from November 5, 
1970 to April 30, 1971.

The veteran's claimed in-service stressors include: 

?	a report of his convoy taking on enemy fire just before 
Ban Me Thuat, resulting in the death of two servicemen 
of the 24th Transportation Company with whom he was 
traveling, sometime during January or February 1971;
?	a report of seeing dead bodies / body bags at Cam Rahn 
Bay Air Force Base while driving around Lieutenant 
Colonel [redacted] sometime in late 1970; 
?	a report of unloading flatbed trucks filled with 
rockets, missiles, mortars and other ammunition sometime 
in late 1970; and
?	a report of his base taking on enemy fire from July 1970 
to May 1971.

The Board observes that Operations Reports of the veteran's 
battalion reflect rocket attacks within the battalion's area 
of operations.  The record is unclear as to whether the RO 
has made adequate attempts to verify the other in-service 
stressors.  In this regard, the Board observes that the 
record contains two responses from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicating insufficient information to conduct a meaningful 
search.  The Board also notes that the veteran has provided 
different dates for the convoy attack since the previous 
response from USASCRUR.  The RO should ask the veteran to 
provide specific information regarding his claimed stressors 
and make another attempt to verify the veteran's alleged 
stressors through all available sources, to include 
contacting USASCRUR.  The RO should document its efforts and, 
if such efforts are again unsuccessful, the RO should so 
inform the veteran and advise him to submit alternate forms 
of evidence to support his claim of entitlement to service 
connection for PTSD, in compliance with the notification 
requirements in Dixon v. Derwinski, 3 Vet. App. 261, 263-64 
(1992).  

With respect to the veteran's increased rating claim for 
diabetes mellitus, the Board observes that the veteran's 
diabetes mellitus may be manifested by neurological 
manifestations involving the legs and feet.  The Board also 
observes that an April 2003 VA treatment note indicates that 
the neurological manifestations may be due to an injury 
associated with the veteran's history of disc herniation in 
the lower and upper back.  Thus, the Board finds that a VA 
examination is necessary to determine the current severity of 
the veteran's diabetes mellitus, to include any associated 
neurological manifestations.  

The Board also observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
diabetes mellitus may interfere with his employment and 
earning capacity.  In this regard, the Board observes that 
the veteran testified at his April 2004 Board hearing that he 
may lose his commercial driving license due to his 
disability.  He also indicated that he has previously lost 
work because of his high blood glucose level.  The Board 
determines that such factors affecting the veteran's 
employment status reasonably raise the issue of entitlement 
to an extra-schedular evaluation under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), in connection with the appeal of an 
increased rating for his diabetes mellitus.  See generally 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that 
the Board's decision will be reversed as a matter of law 
where there is plausible evidence that a claimant is eligible 
for consideration on an extra-schedular basis and the Board 
has not relied on any affirmative evidence to the contrary); 
see also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  VAOPGCPREC 6- 96, slip op. 
at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.)

With respect to the claim of entitlement to service 
connection for hepatitis C, the Board observes that the 
record contains a diagnosis of hepatitis C but no indication 
as to its etiology.  The veteran contends that he contracted 
hepatitis C during service, either from service entrance 
inoculations, suturing of a left cheek laceration, or cuts on 
the hands.  The Board notes that the veteran's service 
medical records reflect inoculations and suturing of a 
laceration to the left cheek.  The Board also notes that the 
veteran has stated that he received a tattoo after service.  

Fulfillment of the statutory duty to assist the veteran, now 
established under the VCAA and its implementing regulations, 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnosis of 
hepatitis C in the record on appeal has been called into 
question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to whether 
hepatitis C is related to the veteran's period of service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the dates (to at least within a 
2-month period), locations and names of 
individuals involved related to his 
claimed in-service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service, and that he 
must be as specific as possible because 
without such details an adequate search 
verifying information cannot be 
conducted.  

2.  The RO should then attempt to verify 
the veteran's claimed stressors using the 
information of record along with any 
additional information the veteran 
provides through all available sources, 
to include contacting the USASCRUR at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  Inform USASCRUR 
that the veteran served in Vietnam from 
July 1970 to May 1971 and that his 
military occupational specialty included 
Heavy Truck Driver and Heavy Vehicle 
Driver.  The RO should provide USASCRUR 
with copies of the veteran's personnel 
records showing his service dates, duties 
and units of assignment during his 
service in Vietnam.  Advise them that the 
summary of the alleged stressors includes 
the following (and any others that the 
veteran adequately identifies):  

(A)  a report of his convoy taking on 
enemy fire just before Ban Me Thuat, 
resulting in the death of two servicemen 
of the 24th Transportation Company with 
whom he was traveling, sometime during 
January or February 1971;

(B)  a report of seeing dead bodies / 
body bags at Cam Rahn Bay Air Force Base 
while driving around Lieutenant Colonel 
[redacted] sometime in late 1970; and

(C)  a report of unloading flatbed trucks 
filled with rockets, missiles, mortars 
and other ammunition sometime in late 
1970.

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the RO 
should so notify the veteran and advise 
him to submit alternate forms of evidence 
to support his claim of service 
connection for PTSD.  The RO should 
advise the veteran that such alternate 
forms of evidence can include statements 
from fellow servicemen (including their 
names, dates of service and unit 
assignments) attesting to the incurrence 
of the claimed stressor.

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD that is related to any of the 
verified in-service stressors.  The RO 
should provide the examiner with a list 
of any verified stressors.  If none of 
the stressors could be verified, the 
examiner is asked to state whether the 
veteran's PTSD, if diagnosed, could be 
related solely to the rocket attacks 
within his battalion's area of 
operations.  In this regard, all 
indicated tests should be performed and 
all findings reported in detail.  If PTSD 
is diagnosed, the examiner should specify 
(A) the factors relied upon to support 
the diagnosis; (B) the specific 
stressor(s) that prompted the diagnosis; 
and (C) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
report of the examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner's report should reflect that 
such review was accomplished.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
diabetes mellitus.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles and 
historical records, the examiner should 
discuss the following.

Does the veteran's diabetes mellitus 
result in disability:

(A)  requiring insulin, restricted diet, 
and regulation of activities;

(B)  requiring insulin, restricted diet, 
and regulation of activities with 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care provider, 
plus complications that would not be 
compensable if separately evaluated; or

(C)  requiring more than one daily 
injection of insulin, restricted diet, 
and regulation of activities (avoidance 
of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or 
complications that would be compensable 
if separately evaluated.

The examiner should also list and 
describe the severity of any current 
neurological manifestations due to 
diabetes mellitus.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent and etiology of his 
current hepatitis C.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles and historical 
records, including service medical 
records, the examiner should specifically 
state whether the veteran's current 
hepatitis C is related to service or due 
to other causes.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

6.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for PTSD, 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes 
mellitus and entitlement to service 
connection for hepatitis C.  With respect 
to a higher initial evaluation for 
diabetes mellitus, this review should 
include consideration on a extra-
schedular basis.  

7.  If such determinations remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



